Citation Nr: 0506217	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-04 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for hammertoes of the right 
foot, status post surgical correction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active military service from February 1974 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The RO, in relevant part, denied the claim for 
service connection for hammertoes of the right foot, status 
post surgical correction. The veteran timely perfected an 
appeal of this determination.  In January 2004, the Board 
remanded the appeal for further development.  


FINDING OF FACT

The evidence is in relative equipoise as to whether the 
veteran's hammertoes of the right foot, status post surgical 
correction, are related to service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
hammertoes of the right foot, status post surgical 
correction, were incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and his representative of the 
information and medical and lay evidence necessary to 
substantiate his claim.  In a December 2001 letter, VA 
informed the veteran and his representative of the 
information and evidence necessary to substantiate a claim 
for service connection.  In addition, VA provided the veteran 
with a copy of the appealed May 2002 rating decision, 
February 2003 Statement of the Case, January 2004 Board 
remand, and August 2004 Supplemental Statement of the Case.  
These documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the information and 
evidence previously provided to VA or obtained by VA on his 
behalf.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in the December 
2001 letter, VA informed the veteran that VA would assist in 
obtaining relevant records and asked the veteran to identify 
sources of any relevant records, including medical and 
employment records, so that VA could request those records on 
his behalf.  VA also asked the veteran to inform VA of any 
additional information or evidence relevant to his claim.  
Thus, the Board finds that the veteran was informed of the 
evidence he was responsible for submitting and the evidence 
VA would obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board also finds that the 
veteran was informed that he could submit any records in his 
possession relevant to his claim.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service private 
medical records, VA exam reports, and statements made by the 
veteran in support of his claim.  

Moreover, in light of the favorable decision in this case, 
the Board finds that the veteran is not prejudiced by the 
adjudication of his case based on the evidence of record.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background

The veteran's service medical records show no complaint or 
diagnosis of a hammertoe or claw toe condition of the right 
foot.  

Service medical records do reveal treatment for painful 
calluses.  A December 1975 entry notes complaints of calluses 
on the right foot in the ball area.  A July 1976 entry notes 
complaints of pain in the right foot because of a bone under 
the bottom that is sticking down and that he has been seen 
about this before.  The examiner observes that there is no 
bone sticking out but that there is a callus buildup under 
the bottom of the right foot.  The examiner assessed the 
veteran with calluses.  The service medical records continue 
to show subsequent complaints of and treatments for painful 
calluses on the right foot but not for hammertoes or claw 
toes.  

Private medical records from December 2000 to September 2002 
show no complaint or diagnosis of hammertoe deformities.  A 
July 2001 note reflects complaints of pain related to an 
ingrown toenail of the right big toe.  

Private medical records from July to December 2001 reflect 
treatment for the veteran's right foot.  An August 2001 note 
reflects complaints of increasing pain in the dorsal aspects 
of the toes of the right foot throughout the past several 
months and of significant calluses on the ball of his foot.  
The physician diagnosed the veteran with semi-rigid hammertoe 
deformities, 2 through 5 bilaterally, right worse than left.  
A November 2001 note reflects surgical repair of the right 
foot hammertoe condition.

The record contains an April 2002 VA exam report.  The 
examiner notes that the veteran's service medical records 
document complaints of painful calluses on the plantar 
surfaces of the right foot.  The examiner then notes that 
there is no notation in the service medical records of 
hammertoe deformities but that over the years the veteran 
developed hammertoe deformities on both feet, right greater 
than left.  The examiner states that the discomfort from the 
hammertoes increased so that the veteran was seen by a 
podiatrist, who diagnosed semi-rigid hammertoe deformities 2 
through 5, right greater than left.  The examiner notes that 
the veteran had corrective surgery in November 2001 and that 
the veteran continues to have pain.  After physical exam, the 
examiner assessed the veteran with (1) history of calluses on 
the plantar surfaces of the right foot; and (2) hammertoes, 
status post surgical correction, unrelated to problem 1.

A September 2002 letter from K. Flannigan, DPM, states that a 
review of the veteran's medical records verifies that he had 
pain in both feet that may be consistent with hammertoe 
deformities.  Dr. Flanigan states that the veteran had 
multiple complaints of calluses and pain in both feet and 
that it was very likely that he had an underlying hammertoe 
condition while he was in the service.

Because the record did not contain sufficient medical 
evidence to make a decision, in January 2004, the Board 
remanded the appeal to the RO to obtain a VA medical opinion 
to determine the onset of the veteran's disability and to 
reconcile the evidence of record.  Accordingly, in May 2004, 
the veteran underwent another VA exam.  The Board observes, 
however, that the May 2004 VA exam report is inadequate as it 
does not reconcile the evidence of record as requested.  



Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

Initially, the Board observes that the veteran's service 
medical records show no complaint or diagnosis of a hammertoe 
or claw toe disorder of the right foot.  The Board notes, 
however, that the veteran had been seen on numerous occasions 
for painful calluses on the right foot.  

The Board also notes Dr. Flanigan's September 2002 opinion 
that the veteran had multiple complaints of calluses and pain 
in both feet and that it was very likely that he had an 
underlying hammertoe condition while in service.  The Board 
observes that Dr. Flanigan is a specialist in podiatry.  In 
contrast, the Board notes the April 2002 VA examiner's 
opinion that the veteran's hammertoes of the right foot are 
unrelated to his history of calluses in service.  

Given the evidence of record, the Board finds that there is 
an approximate balance of positive and negative evidence 
regarding the veteran's claim.  When the evidence is in such 
relative equipoise, the Board must give the veteran the 
benefit of the doubt.  Consequently, the Board finds that 
entitlement to service connection for hammertoes of the right 
foot, status post surgical correction, is warranted.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  
The appeal is granted.









ORDER

Service connection for hammertoes of the right foot, status 
post surgical correction, is granted.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


